MEMORANDUM**
Joe Macom appeals pro se the district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging that Washington State Penitentiary officials were deliberately indifferent to his medical condition in delaying surgery on his back. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s grant of summary judgment de novo, United States v. City of Tacoma, 332 F.3d 574, 578 (9th Cir.2003), and we affirm.
The district court properly granted summary judgment to defendants because Ma-com did not raise a genuine issue of material fact as to whether defendants acted with deliberate indifference in delaying his back surgery. See Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir.1985). At best, Macom presented evidence demonstrating a difference in medical opinion which is insufficient, as a matter of law, to establish deliberate indifference. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996).
Macom’s motion for sanctions is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.